EX 99.28 (h)(9)(vii) Amendment to the Transfer Agency Agreement between Curian Variable Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”), and Jackson National Asset Management, LLC, a Michigan limited liability corporation (“JNAM”). Whereas, the Trust and JNAM entered into a Transfer Agency Agreement dated November 29, 2011, as amended (“Agreement”). Whereas, under the terms of the Agreement, JNAM renders certain transfer agency and other services to units of beneficial interest in separate funds of the Trust (“Funds”) and the owners of record thereof. Whereas, the parties have agreed to amend Exhibit A of the Agreement to add the following new Fund (“New Fund”), to amend the name of the following Fund (“Fund Name Change”), and to remove the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund: New Fund(effective April 28, 2014) 1) Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund; and Fund Name Change(effective April 28, 2014) 1)From: Curian/Urdang International REIT Fund To: Curian/CenterSquare International REIT Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1.Exhibit A to the Agreement is hereby deleted and replaced in its entirety with Exhibit A attached hereto. 2.Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the parties have caused this Amendment to be executed as of February 26, 2014, effective as of April 28, 2014.This Amendment may be executed in two or more counterparts, which together shall constitute one document. Attest: Curian Variable Series Trust /s/ Kallie L. Thomas By: /s/ Angela R. Burke Kallie L. Thomas Name: Angela R. Burke Title: Assistant Secretary Attest: Jackson National Asset Management, LLC /s/ Kallie L. Thomas By: /s/ Angela R. Burke Kallie L. Thomas Name: Mark D. Nerud Title: President and CEO Exhibit A List of Funds as of April 28, 2014 Curian Guidance – Interest Rate Opportunities Fund Curian Guidance – Multi-Strategy Income Fund Curian Guidance – Equity Income Fund Curian Guidance – Conservative Fund Curian Guidance – Moderate Fund Curian Guidance – Growth Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Conservative Fund Curian Guidance – Institutional Alt 100 Moderate Fund Curian Guidance – Institutional Alt 100 Growth Fund Curian Guidance – International Opportunities Conservative Fund Curian Guidance – International Opportunities Moderate Fund Curian Guidance – International Opportunities Growth Fund Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Guidance – Real Assets Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Growth Fund Curian Dynamic Risk Advantage – Income Fund Curian/Aberdeen Latin America Fund Curian/American Funds® Global Growth Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Ashmore Emerging Market Small Cap Equity Fund Curian/Baring International Fixed Income Fund Curian/BlackRock Global Long Short Credit Fund Curian/Centersquare International REIT Fund Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine Total Return Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian Focused International Equity Fund Curian Focused U.S. Equity Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Lazard International Strategic Equity Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/Schroder Emerging Europe Fund Curian/The Boston Company Equity Income Fund A-1 Curian/T. Rowe Price Capital Appreciation Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund Curian/Van Eck International Gold Fund A-2
